         Case 1:20-cv-01293-JPC Document 234 Filed 03/02/21 Page 1 of 2




 BERNSTEIN LITOWITZ BERGER                         KESSLER TOPAZ MELTZER & CHECK, LLP
  & GROSSMANN LLP                                  280 KING OF PRUSSIA ROAD
 1251 AVENUE OF THE AMERICAS                       RADNOR, PA 19087
 44TH FLOOR                                        TEL. (610) 667-7706
 NEW YORK, NY 10020
 TEL. (212) 554-1400




                                             March 2, 2021


Via ECF

Hon. John P. Cronan
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St., Room 1320
New York, NY 10007-1312


       Re:     In re Luckin Coffee Inc. Sec. Litig., No. 1:20-cv-01293-JPC-JLC (S.D.N.Y.)


Dear Judge Cronan:

        We are co-lead counsel for Lead Plaintiffs in this Action, Sjunde AP-Fonden and Louisiana
Sheriffs’ Pension & Relief Fund (“Lead Plaintiffs”). We write on behalf of Lead Plaintiffs and
Defendant Luckin Coffee Inc. (“Luckin” or the “Company”) to respectfully submit the
accompanying Stipulation and [Proposed] Order Regarding Provisional Class Certification for
Settlement Purposes. As explained further below, Lead Plaintiffs and Luckin have agreed to the
provisional certification of the Class’s claims against Luckin to enable them to attempt to reach a
resolution of these claims in light of rapidly moving developments affecting the Company.

        On July 10, 2020, a provisional liquidation proceeding concerning Luckin was commenced
in the Grand Court of the Cayman Islands. Later that month, the Cayman court appointed Joint
Provisional Liquidators to try to negotiate a resolution of the claims of Luckin’s creditors. On
January 29, 2021, the Joint Provisional Liquidators disclosed that they had reached an agreement
in principle with holders of Luckin’s convertible bonds and would seek to resolve the claims of
investors in the Class in this Action. Then, on February 4, 2021, the Honorable Mary Kay Vyskocil
in this District approved a consent decree between Luckin and the Securities and Exchange
Commission under which Luckin agreed to pay a $180 million civil penalty for violations of the
Securities Exchange Act of 1934. See SEC v. Luckin Coffee Inc., No. 1-20-cv-10631, Final
Judgment as to Defendant Luckin Coffee Inc., ECF No. 14 at *4 (S.D.N.Y. Feb. 4, 2021). The
         Case 1:20-cv-01293-JPC Document 234 Filed 03/02/21 Page 2 of 2

Hon. John P. Cronan
March 2, 2012
Page 2

amount of the civil penalty will be offset by any amount Luckin pays its security holders, including
the Class in this action, under any scheme of arrangement approved by the Cayman court. See id.
at *4-5. Most recently, on February 5, 2021, Luckin’s Joint Provisional Liquidators commenced
a proceeding under Chapter 15 of the U.S. Bankruptcy Code to recognize the Cayman provisional
liquidation proceeding as a foreign main proceeding in order to seek certain protections under the
U.S. Bankruptcy Code. The U.S. bankruptcy proceeding is pending before Bankruptcy Judge
Martin Glenn in this District. See In re Luckin Coffee Inc. (In Provisional Liquidation), No. 21-
10228 (MG) (Bankr. S.D.N.Y.).

        The Class of investors in Luckin’s American Depository Shares in this Action is among
Luckin’s largest creditors. Accordingly, the Joint Provisional Liquidators have recently been in
communication with Lead Counsel about reaching a resolution of the Class’s claims against
Luckin. Lead Plaintiffs and Luckin believe that the proposed provisional certification of the Class
will enable these discussions to proceed further, and is the most effective and efficient way, for
both the parties and the Court, to effect a resolution of the Class’s claims against Luckin. Having
the Class certified will provide Lead Plaintiffs and Luckin with the clarity they need to resolve
these claims with the Joint Provisional Liquidators. Class certification will not prejudice any party,
and Lead Plaintiffs believe, and Luckin has agreed to stipulate (subject to reservations of rights
reflected in the Stipulation and [Proposed] Order), that the requirements for class certification are
met here. Accordingly, Lead Plaintiffs and Luckin respectfully request that the Court “So Order”
the Stipulation and [Proposed] Order. Should Your Honor have any questions about the
Stipulation and [Proposed] Order, counsel for Lead Plaintiffs and Luckin would be happy to make
themselves available for a conference call with the Court.


                                       Respectfully submitted,


   /s/ Salvatore J. Graziano                              /s/ Sharan Nirmul
               Salvatore J. Graziano                                 Sharan Nirmul

                   Co-Lead Counsel for Lead Plaintiffs and the Putative Class

cc: All Counsel of Record (via ECF)
